12/22/2022




             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      Case No. DA 21-0532
-------------------------------------------------------------------------------------------------------
 DARRELL LEE CONSTRUCTION, LLC;                           )
                                                          )
         Defendant, Third-Party Plaintiff                 )
         and Appellant,                                   )
                                                          )       ORDER OF DISMISSAL
     and                                                  )
                                                          )
 JON WILLIAMS; MADDUX REAL                                )
 ESTATE GROUP, INC.; DAWN                                 )
 MADDUX; and RALEIGH WARD,                                )
                                                          )
         Defendants, Counterclaimants,                    )
         and Appellants,                                  )
                                                          )
    and                                                   )
                                                          )
 WAGNER & LYONS, PLLC, f/k/a                              )
 SULLIVAN, WAGNER & LYONS, PLLC, )
                                                          )
                 Appellant,                               )
                                                          )
         vs.                                              )
                                                          )
 SUPERIOR HARDWOODS AND                                   )
 MILLWORK, INC., d/b/a/ GRIZZLY                           )
 FLOORING INSTALLATION,                                   )
                                                          )
         Third-Party Defendant and Appellee.
-------------------------------------------------------------------------------------------------------
        Upon stipulation of the parties and good cause appearing therefor,
       IT IS HEREBY ORDERED that the above matter be dismissed with prejudice
as fully and finally settled on the merits, with all parties to bear their own costs and
attorneys' fees with the exception of Superior Hardwoods which shall be paid its
attorney’s fees, costs, and expenses as part of the Sum of Settlement in this matter.
       DATED this ___ day of December, 2022.



                                      Chief Justice

ORDER OF DISMISSAL                                                                ElectronicallyPage
                                                                                                 signed
                                                                                                     1 by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                     December 22 2022